DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (hereinafter Ji) (US 2020/0334170 A1).

As to claim 1, Ji teaches a method of retrieving log information (logging data) from a log of a first container running in a first virtual machine (container based VM) in response to a request for the log information (request for log file logging data), wherein the first virtual machine is one of a plurality of virtual machines running in a host computer (host computing node 10 have multiple Guest VMs), each of the virtual machines having one or more containers running therein, said method comprising (Abstract; Fig. 1a & 1B; [0063]; [0102]-[0103]; [0114]): 
	accessing a virtual disk of the first virtual machine (using collection agent 412 to access data repository 108 and Storage System 120 for log data that is used by Guest VM 310) (Fig. 1A; [0051]; [0062]; [0059]); 
	reading the log of the first container from the virtual disk and preparing the requested log information from the log (reading specified log file logging data of the tenant from the storage system 120 and/or data repository 108) (Fig. 1A; [0053]; [0062]; [0103]); and 
	transmitting the requested log information to a virtual machine (VM) management process (Log Agent 212 of Hypervisor 210 1n Host computing node 10 manages VM(s) 310) running in the host computer for the VM management process to forward to a requestor of the log information (logging data request from Client 125A) (Fig. 1A; [0057]; [0107]).

As to claim 2, Ji teaches wherein a second container is also running in the first virtual machine and logs of the first and second containers are both stored in the virtual disk as separate files ([0051]; [0081]; Abstract; Fig. 1).

As to claim 3, Ji teaches wherein a third container is running in a second virtual machine, which is one of the plurality of virtual machines running in the host computer, and a log of the third container is stored in a virtual disk of the second virtual machine ([0051]; Fig. 1).

As to claim 4, Ji teaches wherein the VM management process has a communication channel established with each of the virtual machines, and the requested log information is transmitted to the VM management process over the communication channel established between the VM management process and the first virtual machine (TCP/IP network-based channel) ([0036]-[0040]).

As to claim 5, Ji teaches wherein the request for the log information is an HTTP request (via Web request) transmitted over a TCP communication channel, and the communication channel that the VM management process has established with each of the virtual machines is a virtual socket communication channel ([0036]; [0060]; [0077]-[0078]; [0107]; [0114]; [0189]; [0207]).

As to claim 6, Ji teaches wherein the request for the log information specifies options according to which the requested log information is prepared (can split large log information into smaller volume sizes, can utilize timestamps, etc.) ([0060]; [0084]; [0089]; [0095]-[0100]; [0150]-[0151]).

As to claim 7, Ji teaches wherein one of the options specifies a size of the log information and most recent log data up to the specified size are prepared as the log information (log agent can split logs into small/multiple logs file and log volume size can be scaled) ([0089]; [0097]; [0150]-[0151]).

As to claim 8, Ji teaches wherein one of the options specifies a time period and log data having timestamps that are within the time period are prepared as the log information (timestamp or transaction logging data can specify content or time of transactions made by a user from a client to server, etc.) ([0060]; [0084]; [0089]; [[0095]-[0100]).

As to claim 9, Ji teaches wherein one of the options specifies a prior instance of the first container and log data generated during execution of the prior instance of the first container are prepared as the log information (log file table 4000 contains a timestamp of the last reading so that it can be accessed for a next read operation when needed to continue where it left off) ([0100]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (hereinafter Ji) (US 2020/0334170 A1) in view of Croft et al. (hereinafter Croft) (US 2007/0192329 A1).

As to claim 10, Ji teaches a method of streaming log data of a first container running in a first virtual machine in response to a request for the log data, wherein the first virtual machine is one of a plurality of virtual machines running in a host computer, each of the virtual machines having one or more containers running therein (Abstract; Fig. 1a & 1B; [0063]; [0102]-[0103]; [0114]), said method comprising: 
establishing a communication channel with a virtual machine (VM) management process (Log Agent 212) running in the host (Computing Node 10) computer (TCP/IP network 180, 190) (Fig. 2A; [0036]); and 
	monitoring a standard output of the first container for log data and the log data (logging data) to the VM management process over the communication channel for the VM management process to forward to a requestor of the log data (reading/monitoring specified log file logging data of the tenant from the storage system 120 and/or data repository 108; client 125 is requestor) (Fig. 1A; [0053]; [0057];l [0062]; [0103]; [0107]), 
wherein the request for the log data is an HTTP request transmitted over a TCP communication channel (TCP/IP network), and the communication channel that the VM management process has established with each of the virtual machines is a virtual socket (virt-socket communication of logging data) communication channel ([0036]; [0114]).
Ji does not explicitly teach its communication involve streaming.  However, Croft teaches streaming communication of log data (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Ji to include streaming, as taught in Croft.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to communicate its logging data in a quicker and more real-time fashion.

As to claim 11, Croft teaches further comprising: terminating the streaming of the log data to the VM management process over the communication channel in response to a request to terminate the streaming ([0638]).

As to claim 12, Ji teaches wherein the log data that is streamed is stored in a virtual disk of the first virtual machine (using collection agent 412 to access data repository 108 and Storage System 120 for log data that is used by Guest VM 310) (Fig. 1A; [0051]; [0062]; [0059]).

As to claim 13, Ji teaches wherein the log data of the first container and log data of a second container running in the first virtual machine are stored in the virtual disk of the first virtual machine as separate files ([0051]; [0081]; Abstract; Fig. 1).

As to claim 14, Ji teaches wherein a third container is running in a second virtual machine, which is one of the plurality of virtual machines running in the host computer, and log data of the third container is stored in a virtual disk of the second virtual machine ([0051]; Fig. 1).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (hereinafter Ji) (US 2020/0334170 A1) in view of Iliofoto et al. (hereinafter Iliofoto) (US 2019/0098068 A1).

As to claim 15, Ji teaches a host computer in which a virtual machine (VM) management process and at least first and second virtual machines are running, wherein the first virtual machine includes a container management process that executes the steps of (Abstract; [0114]): 
in response to a request for first log information (request for log file logging data) from a log of a first container running in the first virtual machine (container based VM), reading the log of the first container that is stored in a virtual disk of the first virtual machine (reading specified log file logging data of the tenant from the storage system 120 and/or data repository 108), preparing the requested first log information from the log of the first container, and transmitting the requested first log information to the VM management process (Log Agent 212) running in the host computer (host computing node 10)  for the VM management process to forward to a requestor of the first log information (Log Agent 212 of Hypervisor 210 1n Host computing node 10 manages VM(s) 310; logging data request from Client 125A)  (Abstract; Fig. 1a & 1B; [0051]; [0053]; [0057]; [0062]-[0063]; [0102]-[0103]; [0107]; [0114]); and 
in response to a request for second log information from a log of a container running in the first virtual machine, reading the log of the second container that is stored in the virtual disk of the first virtual machine, preparing the requested second log information from the log of the container, and transmitting the requested second log information to the VM management process running in the host computer for the VM management process to forward to a requestor of the second log information (Log Agent 212 of Hypervisor 210 1n Host computing node 10 manages VM(s) 310; logging data request from Client 125A)  (Abstract; Fig. 1a & 1B; [0051]; [0053]; [0057]; [0062]-[0063]; [0102]-[0103]; [0107]; [0114]).
Ji teaches having containers defining virtual machines ([0051]) but does not explicitly make clear that it discloses a second container (or plurality of containers) on the first virtual machine.  However, Iliofotou teaches having a second container running in a first virtual machine ([0469], etc.).  It would have been obvious to one of ordinary skill in the art to modify Ji such that it would have a second container running/operating in its first virtual machine, as taught and suggested in Iliofotou.  The suggestion/motivation for doing so would have been to provide the predicted result of utilizing additional containers within a particular virtual machine and being able to access its logging data. 

As to claim 16, Ji teaches wherein the logs of the first and second containers are both stored in the virtual disk as separate files ([0051]; [0081]; Abstract; Fig. 1).

As to claim 17, Ji teaches wherein the second virtual machine includes a container management process and has a third container running therein, and a log of the third container is stored in a virtual disk of the second virtual machine ([0051]; Fig. 1).

As to claim 18, Ji teaches wherein the requested first and second log information are transmitted to the VM management process over a communication channel established between the VM management process and the first virtual machine (TCP/IP network-based channel) ([0036]-[0040]).

As to claim 19, Ji teaches wherein the request for the first and second log information is an HTTP request transmitted over a TCP communication channel, and the communication channel established between the VM management process and the first virtual machine is a virtual socket communication channel ([0036]; [0060]; [0077]-[0078]; [0107]; [0114]; [0189]; [0207]).

As to claim 20, Ji teaches wherein the requests for the first and second log information each specify options according to which the requested first and second log information are prepared (can split large log information into smaller volume sizes, can utilize timestamps, etc.) ([0060]; [0084]; [0089]; [0095]-[0100]; [0150]-[0151]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199